Citation Nr: 9931027	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for non-
Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.  In a January 1978 rating action the Department of 
Veterans Affairs (VA) granted service connection for a lytic 
bone lesion of the left parietal bone with probable 
eosinophilic granuloma and recurrent headaches, rated 
noncompensable under Diagnostic Code 5015.  In an August 1978 
rating action the evaluation was increased to 10 percent.  In 
a June 1981 rating action the evaluation was increased to 30 
percent.  

In September 1984 the veteran submitted a claim for service 
connection for a skin condition.  In a December 1984 rating 
action the claim was denied and the veteran appealed from the 
decision.  In April 1990 the Board of Veterans' Appeals 
(Board) affirmed the denial.  In November 1990 the veteran 
submitted a claim for service connection for non-Hodgkin's 
lymphoma.  The claim was denied in a March 1991 rating 
action.  The veteran appealed from that decision.  In January 
1993 the Board granted service connection for non-Hodgkin's 
lymphoma in part on the basis that, according to the 
veteran's private physician, the non-Hodgkin's lymphoma and 
the service-connected disability constituted one disease 
process.  

In a February 1993 rating action the service-connected 
disability was expanded to include non-Hodgkin's lymphoma.  A 
100 percent evaluation was assigned under Diagnostic Code 
7715 effective from November 1990 to July 1991, when the 30 
percent evaluation was reinstated.  The 100 percent 
evaluation was later extended to February 1992.  The veteran 
appealed for a higher rating for the non-Hodgkin's lymphoma, 
and also for an earlier effective date for the grant of 
service connection for that condition.  In June 1996 the 
Board denied entitlement to an effective date prior to 
November 19, 1990, for the grant of service connection for 
non-Hodgkin's lymphoma.  Appellate consideration of the 
question of an increased rating for the non-Hodgkin's 
lymphoma was deferred pending a remand to the regional office 
for additional action.  The regional office later confirmed 
and continued the 30 percent evaluation for the veteran's 
non-Hodgkin's lymphoma.  The case is again before the Board 
for further appellate consideration.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's non-Hodgkin's lymphoma is in complete 
remission.  

3.  The veteran has chronic headaches several times a week 
that have not resulted in prostrating attacks.  He has some 
fatigability that does not affect his employment or his usual 
activities of daily living.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's non-
Hodgkin's lymphoma is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 7709, 7715, 8100 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that a biopsy 
of a scalp tumor was reflective of probable eosinophilic 
granuloma.  It was indicated that the veteran had a history 
of recurrent headaches.  A medical evaluation report prior to 
separation from service included a diagnosis of lytic skull 
lesion of the left parietal bone, resolved.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1977.  He referred to eosinophilic 
granuloma and recurrent headaches during service.  

By rating action dated in January 1978, service connection 
was established for a lytic bone lesion of the left parietal 
bone, resolved, with probable eosinophilic granuloma and 
recurrent headaches, rated noncompensable under Diagnostic 
Code 5015.  

The veteran was examined by the VA in June 1978.  He reported 
having recurring headaches, which were his primary 
complaints.  An X-ray study of the skull showed no evidence 
of any tumor defects or other significant disease in the 
parietal region or in the remaining bones of the skull.  A 
neurological examination showed no localizing signs and no 
abnormal reflexes.  

In an August 1978 rating action the evaluation for the 
veteran's disability was increased to 10 percent.  

The veteran was again examined by the VA in September 1980.  
His strength was normal and cranial nerves were normal.  
There was no point tenderness over the left parietal region.  
A skull defect was noted on X-ray study.  It was indicated 
that the neurological evaluation was negative.  

A service department medical evaluation before a physical 
evaluation board, dated in March 1981, reflected that the 
veteran had frequent, almost daily headaches associated with 
dizziness and lightheadedness.  He was taking medication in 
order to control the headaches.  The neurological examination 
showed a left hemisensory deficit with normal motor strength, 
coordination and reflexes.  

In a June 1981 rating action the evaluation for the veteran's 
service-connected disability was increased from 10 percent to 
30 percent.  

In September 1984 the veteran submitted a claim for service 
connection for a skin tumor.  In a December 1984 rating 
action the claim was denied and the veteran appealed from the 
decision.  In April 1990 the Board of Veterans' Appeals 
affirmed the denial.  

In November 1990 the veteran submitted a claim for service 
connection for non-Hodgkin's lymphoma.  

He submitted a November 1990 statement by Gerhard M. Schmidt, 
M.D., indicating that the veteran had a long-standing history 
of a subcutaneous tumor.  Recently the lesion had progressed 
and multiple biopsies were necessary to establish the 
diagnosis of a large cell lymphoma.  He expressed an opinion 
that the veteran's long-standing superficial infiltrated 
tumors represented an unusual natural cause of one disease 
process.  

In a March 1991 rating action service connection for non 
Hodgkin's lymphoma was denied.  The veteran appealed from 
that decision.  

In a December 1991 statement Dr. Schmidt again expressed an 
opinion that the veteran's long term superficial infiltrative 
tumors represented an unusual natural cause of one disease 
process.  

In January 1993 the Board of Veterans' Appeals granted 
service connection for non Hodgkin's lymphoma primarily on 
the basis of the statements by Dr. Schmidt that the non 
Hodgkin's lymphoma and the veteran's service-connected 
disability constituted one disease process.  

In a February 1993 rating action the regional office expanded 
the grant of service connection to include non-Hodgkin's 
lymphoma.  A 100 percent evaluation was assigned for the 
condition beginning in November 1990 and extending until July 
1991, based on the veteran's treatment with chemotherapy 
until about July 1990.  

The veteran was examined by the VA in February 1993.  There 
was an area of scarring on the mid low back where the tissue 
biopsies were taken.  There was some limitation of motion of 
the neck and shoulders.  Sensation was decreased over the 
left side of the face and neck, over the left arm laterally 
and posteriorly, and over the left forearm, wrist and hand.  
The right grip was 120 pounds and the left grip 45 pounds.  
Examination of the heart was normal.  Examination of the 
chest showed the lungs to have wheezing throughout both lung 
fields.  The veteran gave a history of bronchitis since 
childhood.  There was also decreased sensation in the left 
lower extremity.  The veteran reported having headaches since 
1975 on the left side of his head.  He reported that the 
headaches occurred from 3 to 7 times weekly.  The headaches 
lasted from 6 to 48 hours.  He obtained relief from using 
Tylenol number 3.  He also complained of chest pain.  

The regional office later received records from the City of 
Hope National Medical Center reflecting the veteran's 
treatment in 1990 for his non-Hodgkin's lymphoma.  It was 
indicated that he had undergone chemotherapy and had received 
his last treatment in January 1990.  

In a December 1993 rating action the 100 percent evaluation 
for the veteran's non-Hodgkin's lymphoma was extended until 
February 1992, when the prior 30 percent evaluation was 
reinstated.  

The veteran was examined by the VA in September 1995.  
Examination of the head, eyes, nose and throat showed no skin 
lesions, no icterus, and intact pupillary reflexes.  The 
funduscopic examination was normal.  Cranial nerves were 
intact.  Examination of the neck showed no lymphadenopathy or 
arthromegaly, and there was a full and normal range of motion 
of the cervical spine.  The lung fields were clear 
bilaterally without rales or rhonchi.  The cardiac rhythm was 
regular without murmur.  Examination of the abdomen was 
notable for a firm, nontender, non-nodular liver edge that 
was palpated 1 centimeter below the right costal margin.  No 
splenomegaly was palpated.  There were no ascites or any 
other evidence of abdominal masses or subcutaneous lesions.  
There was no femoral, inguinal or axillary adenopathy 
detectable.  No clubbing, cyanosis or edema was noted.  The 
straight leg raising test was normal bilaterally.  There was 
a full range of motion of the hips, knees, and ankles.  
Babinski signs were absent.  Cerebellar and extrapyramidal 
examinations were within normal limits.  

The diagnosis was history of non-Hodgkin's lymphoma, status 
post chemotherapy.  

The regional office received additional records from the City 
of Hope National Medical Center reflecting the veteran's 
treatment in 1996.  On physical examination in March 1996 
there were no symptoms of fever, night sweats or weight loss.  
He had a dry cough at times.  There were no skin rashes and 
no lymphadenopathy.  His chest was clear and the heart was 
normal.  The abdomen was soft and the liver and spleen were 
not palpable.  There was no edema involving the extremities.  
It was indicated that the non-Hodgkin's lymphoma was in 
remission five years after completion of therapy.  A routine 
CT scan had shown some nodular infiltration in both lung 
fields.  It was noted that the veteran smoked 1 to 2 packages 
of cigarettes a day, and had worked in a ship yard and had 
been exposed to asbestos.  It was felt that the nodular 
infiltration of the lung fields might be secondary to 
asbestos exposure.  

A March 1996 statement by Robert A. McPeake, M.D., indicated 
that the veteran had been under his care for many years.  He 
had had a long history of severe headaches of the ophthalmic-
migraine type, probably initiated by the onset of a lymphoma.  

A May 1996 statement by Auayporn Nademanee, M.D., reflected 
that the veteran had been under his care at the City of Hope 
National Medical Center since March 1990, when a diagnosis of 
malignant lymphoma had been made.  He had been treated with 
chemotherapy and had achieved remission.  His last 
chemotherapy had been given in February 1991, and since that 
time he had remained in remission.  It was indicated that it 
was possible that he had polycythemia either on a primary 
basis or secondary to smoking.  

The veteran was again examined by the VA in April 1997.  It 
was reported that during service he had been having headaches 
and had a swollen spot in the parietal area of his skull.  A 
biopsy had been performed at that site.  An X-ray had shown a 
bone defect that was consistent with eosinophilic granuloma.  
In 1977 he began to develop skin lesions that he described as 
"ingrown hairs," and a biopsy was performed.  The veteran 
indicated that he had five different skin biopsies performed 
between 1977 and 1990.  It was indicated that in 1990 he had 
been diagnosed as having an intermediate grade non-Hodgkin's 
lymphoma that was a malignant lymphoma.  He had received six 
months of chemotherapy.  He had remission following that 
treatment, and had had no further therapy for the lymphoma 
since that time.  He had not developed any further skin 
lesions since that time.  His headaches had persisted.  He 
denied having any paresthesia, weakness, tendency for 
bleeding, propensity for infections, or weight loss.  He did 
report numerous other complaints, including migraine 
headaches for which he took Tylenol number 3.  

On examination the veteran seemed to have some drooping of 
the left eyebrow.  He had no other asymmetry of the face.  
His sclera was non icteric, and fundi was benign.  There was 
no palpable submandibular, cervical, supraclavicular, 
axillary or inguinal lymphadenopathy.  His lungs were normal 
to auscultation and percussion.  The heart had a regular rate 
and rhythm, without murmur or gallops.  The spleen was not 
felt.  The liver edge was at the right costal margin.  There 
was no cyanosis, clubbing, or edema of the extremities.  

On neurological examination the cranial nerves were intact, 
except as previously noted.  His gait was normal.  His speech 
patterns were normal.  His deep tendon reflexes at the 
patellar, Achilles, and brachioradialis areas were intact.  
Examination of the skin showed no suspicious skin lesions or 
raised lesions.  He has numerous benign nevi on his back.  
There was an area of skin biopsy just to the right of the mid 
sternum that was well healed.  

The impression was history of non-Hodgkin's lymphoma, 
intermediate grade, that had only cutaneous involvement.  The 
veteran seemed to be in sustained remission after receiving 
chemotherapy, and was probably cured.  It was noted that many 
individuals complained of chronic fatigue after treatment for 
their lymphoma that could persist for many years.  It was 
also felt that the veteran had pulmonary disease on the basis 
of tobacco use, possible exposure to asbestos at work, and 
also polycythemia secondary to his mild pulmonary disease.  

In a March 1998 amendment to the April 1997 VA examination, 
the examiner indicated that the veteran remained in complete 
remission eight years after the diagnosis of non-Hodgkin's 
lymphoma, and was fully employed.  He stated that of the many 
complaints the veteran had made to him, none could be 
specifically ascribed to his malignancy or its therapy.  He 
stated that the veteran's easy fatigability was not of such 
severity so as to prevent his employment or compromise his 
usual activities of daily living.  

The regional office later received several statements by 
Stanley O. Skarli, M.D., indicating that the veteran had a 
history of previous non-Hodgkin's lymphoma, with bilateral up 
going toes and numbness in the right upper extremity.  He 
indicated that a report of an electromyogram/nerve conduction 
study was normal, and that he did not have an explanation for 
the veteran's symptoms.  It was indicated that the veteran 
had had negative studies of the brain and of the nerves.  He 
stated that he did not have an anatomic or physiological 
explanation for the veteran's complaints.  

II.  Analysis

Non-Hodgkin's lymphoma is rated as for lymphogranulomatosis 
(Hodgkin's disease).  38 C.F.R. Part 4, Code 7715, effective 
prior to October 1995. 

A 30 percent evaluation is warranted for Hodgkin's disease, 
with occasional low grade fever, mild anemia, fatigability or 
pruritus.  A 60 percent evaluation is warranted when there is 
general muscular weakness with loss of weight and chronic 
anemia, or secondary pressure symptoms such as marked 
dyspnea, edema with pains, and weakness of an extremity or 
other evidence of severe impairment of general health.  A 100 
percent evaluation is warranted for acute (malignant) types, 
or chronic types with frequent episodes of high and 
progressive fever, or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion or 
severe anemia, with marked general weakness.  The 100 percent 
rating will be continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  At that point, if there have been no 
local recurrences or invasion of other organs, the rating 
will be made on the basis of residuals.  38 C.F.R. Part 4, 
Code 7709. Effective prior to October 1995.

A 100 percent evaluation is provided for non-Hodgkin's 
lymphoma with active disease or during a treatment process.  
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. Part 4, Code 7715, 
effective in October 1995. 

A 30 percent evaluation is provided for migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the previous several months.  A 50 percent 
evaluation is provided when there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. Part 4, Code 8100.  

In this case, the record discloses that the veteran's 
treatment for his non-Hodgkin's lymphoma included a series of 
chemotherapy treatments, with the last cycle completed in 
January 1991.  He was awarded a 100 percent evaluation for 
the period from November 1990, when service connection was 
established for the non-Hodgkin's lymphoma, until February 
1992 when the 30 percent evaluation for that disability was 
reinstated.  The record indicates that the non-Hodgkin's 
lymphoma has been in complete remission since cessation of 
his therapy in 1990.  The record indicates that the veteran 
has recurrent headaches resulting from his service-connected 
disability which occur several times a week and require the 
use of medication.  However, the evidence does not establish 
that the headaches have resulted in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability so as to warrant entitlement to the 
next higher evaluation of 50 percent under the provisions of 
Diagnostic Code 8100.  Further, his headaches are encompassed 
in the 30 percent evaluation assigned under the provisions of 
Diagnostic Codes 7709-7715.  Although the veteran expressed a 
number of complaints during the April 1997 VA examination, 
the examiner indicated in the March 1998 amendment to the 
examination that none of the complaints could be specifically 
ascribed to the lymphoma or the therapy therefor.  The 
examiner also indicated that, although the veteran had easy 
fatigability, it was not of such severity so as to preclude 
him from engaging in employment or to compromise his usual 
activities of daily living.  Under the circumstances, the 
Board is unable to conclude that an evaluation in excess of 
30 percent is warranted for the veteran's non-Hodgkin's 
lymphoma under any of the applicable rating schedule 
provisions.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for non-
Hodgkin's lymphoma is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

